Case 6:17-ap-01271-MW   Doc 38 Filed 02/27/19 Entered 02/27/19 14:27:56   Desc
                         Main Document    Page 1 of 5
Case 6:17-ap-01271-MW   Doc 38 Filed 02/27/19 Entered 02/27/19 14:27:56   Desc
                         Main Document    Page 2 of 5
Case 6:17-ap-01271-MW   Doc 38 Filed 02/27/19 Entered 02/27/19 14:27:56   Desc
                         Main Document    Page 3 of 5
Case 6:17-ap-01271-MW   Doc 38 Filed 02/27/19 Entered 02/27/19 14:27:56   Desc
                         Main Document    Page 4 of 5
Case 6:17-ap-01271-MW   Doc 38 Filed 02/27/19 Entered 02/27/19 14:27:56   Desc
                         Main Document    Page 5 of 5
